     Case 3:19-cv-01935-K Document 51 Filed 02/03/21     Page 1 of 28 PageID 1172



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

ANDREA CODY, TRAEVION LOVE,                §
BRITTANY BURK, and DANA                    §
WHITEFIELD, individually and on            §
behalf of all others similarly situated,   §
                                           §
               Plaintiffs,                 §
                                           §
v.                                         §       Civil Action No. 3:19-CV-1935-K
                                           §
ALLSTATE FIRE AND CASUALTY                 §
INSURANCE COMPANY and                      §
ALLSTATE COUNTY MUTUAL                     §
INSURANCE COMPANY,                         §
                                           §
               Defendants.                 §

                    MEMORANDUM OPINION AND ORDER

         Before the Court is Defendants Allstate Fire and Casualty Insurance Company

and Allstate County Mutual Insurance Company’s Second Amended Rule 12(b)(6)

Motion to Dismiss and Motion to Strike Class Allegations (“Motion”) (Doc. No. 46).

The Court has carefully considered the Motion, the response, the reply, the supporting

appendix, the applicable law, and the relevant parts of the record.   The Court finds

Plaintiffs failed to state a claim for breach of contract or violation of the Prompt

Payment Act upon which relief may be granted.        The Court also finds Plaintiffs’

declaratory judgment claim should be dismissed as there is no viable substantive claim




ORDER – PAGE 1
     Case 3:19-cv-01935-K Document 51 Filed 02/03/21         Page 2 of 28 PageID 1173



and, alternatively, the Court declines to exercise its discretion over the declaratory

judgment claim. Therefore, the Court GRANTS Defendants’ Motion to Dismiss and

hereby dismisses all of Plaintiffs’ claims. In light of Plaintiffs’ claims being dismissed,

the Court need not reach the Motion to Strike the Class Allegations.

I.       Factual and Procedural Background

         Plaintiffs Andrea Cody, Traevion Love, Brittany Burk, and Dana Whitfield

(collectively, “Plaintiffs”) were insured under separate “but materially identical”

automobile polices (collectively, the “Policy”) issued by Defendants Allstate Fire and

Casualty Insurance Company (“Allstate Fire”) or Allstate County Mutual Insurance

Company (“Allstate County”) (collectively, “Defendants”).           Under the Policy for

Plaintiffs Cody, Burk, and Whitfield, respectively, Defendant Allstate Fire provides

coverage for “direct and accidental loss to [the] covered auto” that results from

“collision with another object or by upset of that auto or trailer” or for loss that is “not

caused by collision” subject to the relevant Declarations indicating such coverage.

Defs. Mtn. Ex. A at 31; Ex. C at 118; and Ex. D at 166. Plaintiff Love’s Policy provides

that Defendant Allstate County “will pay for direct and accidental loss to [the] covered

auto . . . and for loss caused by collision” subject to the Declarations indicating such

coverage. Id. Ex. B at 70. The term “loss” is not defined under the Policy. The Policy

for Plaintiffs Cody, Burk, and Whitfield, respectively, limits Defendant Allstate Fire’s




ORDER – PAGE 2
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21            Page 3 of 28 PageID 1174



liability to “[t]he actual cash value of the property or damaged part of the property at

the time of the loss.” Id. Ex. A at 44; Ex. C at 132; and Ex. D at 180. Under Plaintiff

Love’s Policy, Defendant Allstate County’s liability is limited to the “[a]ctual cash value

of the stolen or damaged property.” Id. Ex. B at 89. The term “actual cash value” is

not defined in the Policy nor does the Policy otherwise describe the term.

      Plaintiffs each had “an accident” involving their respective automobile that was

covered by the Policy—Plaintiff Cody on August 27, 2017, Plaintiff Love on December

20, 2017, Plaintiff Burk on November 12, 2018, and Plaintiff Whitfield on August 28,

2017. Each Plaintiff filed a claim with Defendants for property damage and, in each

instance, Defendants concluded that the automobile was a total loss. Defendants then

determined the value of that vehicle and subtracted the relevant deductible.           For

Plaintiffs Cody and Love, Defendants added an amount for sales tax and also “DMV

fee”. Plaintiff Whitfield received an additional amount for sales tax as well as a “license

and transfer fee”. Plaintiff Burk received only the value on her total-loss vehicle after

Defendant also subtracted the “salvage-retain value”. Plaintiffs dispute the valuation

method Defendants used in calculating the actual cash value of their total-loss vehicles.

      Plaintiffs filed their Class Action Complaint in August 2019 (Doc. No. 1).

Defendants filed a Motion to Dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6) (Doc. No. 16).       In response, Plaintiffs filed an Amended Class Action




ORDER – PAGE 3
  Case 3:19-cv-01935-K Document 51 Filed 02/03/21          Page 4 of 28 PageID 1175



Complaint (Doc. No. 22).       Defendants filed a Motion to Dismiss the Amended

Complaint (Doc. No. 32). Before the motion was fully briefed, the Fifth Circuit issued

a decision in Singleton v. Elephant Ins. Co., 953 F.3d 334 (5th Cir. 2020), which arguably

impacted Plaintiffs’ case. The Court ordered briefing from the parties as to the effect,

if any, of this Fifth Circuit decision on the instant case. The parties timely filed their

respective briefs. In addition to their brief, Plaintiffs also filed a Motion for Leave to

File a Second Amended Complaint (Doc. No. 41) which was fully briefed. The Court

granted Plaintiffs leave to amend their complaint in light of the Singleton opinion.

Plaintiffs filed their Second Amended Class Action Complaint (“Complaint”) (Doc.

No. 45) asserting claims for declaratory relief, breach of contract (based on two

alternative theories), and a violation of the Prompt Payment Act in the Texas Insurance

Code. Defendants then filed the Motion that is currently before the Court.

II.   Applicable Law

      A.     Motion to Dismiss for Failure to State a Claim

      In considering a Rule 12(b)(6) motion, a court must determine whether the

plaintiff has sufficiently stated a claim upon which relief may be granted. FED. R. CIV.

P. 12(b)(6). A well-pleaded complaint must allege facts upon which the claims are

based and not be a conclusory recitation of the elements of a cause of action. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint must state sufficient facts




ORDER – PAGE 4
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21           Page 5 of 28 PageID 1176



such that the “claim has facial plausibility” and is not merely “possible.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff pleads a claim with facial plausibility when

the “factual content . . . allows the court to draw the reasonable inference that the

defendant is liable.”   Id.   The complaint must allege sufficient facts to “give the

defendant fair notice” of plaintiff’s claims against the defendant. Twombly, 550 U.S. at

555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). The alleged facts must be

facially plausible such that the facts nudge the plaintiff’s claims “across the line from

conceivable to plausible.” Id. at 570.

      The Court “accept[s] all well-pleaded facts as true and view[s] those facts in the

light most favorable to the plaintiff.” Stokes v. Gann, 498 F.3d 483, 484 (5th Cir. 2007)

(per curiam).      The Court “do[es] not accept as true conclusory allegations,

unwarranted factual inferences, or legal conclusions.” Ferrer v. Chevron Corp., 484 F.3d

776, 780 (5th Cir. 2007) (quoting Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir.

2005)).

      The Court must generally determine a motion to dismiss for failure to state a

claim based solely on the pleadings, including any attachments thereto. Collins v.

Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000). The Fifth Circuit also

allows the district court to consider documents attached to the motion to dismiss when

those documents “are referred to in the plaintiff’s complaint and are central to [the




ORDER – PAGE 5
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21            Page 6 of 28 PageID 1177



plaintiff’s] claim.” Id. at 498–99(quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp.,

987 F.2d 429, 431 (7th Cir. 1993)).

       B.     Interpretation of Insurance Policies

       This case is before the Court on the basis of diversity jurisdiction; therefore, the

Court applies the law of the forum state to this case. See Holt v. State Farm Fire & Cas.

Co., 627 F.3d 188, 191 (5th Cir. 2010) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64,

78-80 (1938)). Texas courts “construe insurance policies according to the same rules

of construction that apply to contracts generally.” Don’s Bldg. Supply, Inc. v. OneBeacon

Ins. Co., 267 S.W.3d 20, 23 (Tex. 2008). An insurance policy using unambiguous

language must be enforced as written. Id. If policy language “is worded so that it can

be given a definite or certain legal meaning, it is not ambiguous and we construe it as

a matter of law.” Am. Mfrs. Mut. Ins. Co. v. Schaefer, 124 S.W.3d 154, 157 (Tex. 2003).

“Whether a contract is ambiguous is itself a question of law.” Id. Language is not

ambiguous merely because differing interpretations are submitted by the parties. Id.;

see Performance Autoplex II Ltd. v. Mid-Continent Cas. Co., 322 F.3d 847, 854 (5th Cir.

2003) (“Mere disagreement over the interpretation of a provision does not make the

provision ambiguous or create a question of fact.”). A genuine ambiguity “exists only

if the contract language is susceptible to two or more reasonable interpretations.”

Schaefer, 124 S.W.3d at 157.




ORDER – PAGE 6
  Case 3:19-cv-01935-K Document 51 Filed 02/03/21          Page 7 of 28 PageID 1178



       Policy language is given “its ordinary and generally accepted meaning unless the

policy shows that the words used are intended to impart a technical or different

meaning.” Id. Moreover, courts “must give the policy’s words their plain meaning,

without asserting additional provisions into the contract.” Don’s Bldg. Supply, 267

S.W.3d at 23 (internal quotations omitted). “When construing an insurance policy,

[Texas courts] are mindful of other courts’ interpretations of policy language that is

identical or very similar to the policy language at issue.” RSUI Idem. Co. v. The Lynd

Co., 466 S.W.3d 113, 118 (Tex. 2015); see also Cooper Indus., Ltd. v. Nat’l Union Fire

Ins. Co. of Pittsburgh, 876 F.3d 119, 128 (5th Cir. 2017) (“To determine the ordinary

meaning of a term not defined in the contract, [Texas] courts . . . consider the term’s

usage in other authorities, such as prior court decisions.”).

III.   Analysis

       Defendants filed their Motion arguing several grounds exist for dismissing

Plaintiffs’ claims. Defendants contend generally that: Plaintiffs’ claims for breach of

contract and declaratory judgment have no basis in Texas law; neither the Policy

language nor Texas law require Defendants to utilize either of Plaintiffs’ valuation

methods to determine actual cash value of a total loss vehicle; the recent Fifth Circuit

opinion in Singleton specifically precludes Plaintiffs’ breach of contract claim based on

its Cost Approach; the declaratory judgment claim is duplicative and should be




ORDER – PAGE 7
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21           Page 8 of 28 PageID 1179



dismissed; Plaintiffs’ claim for a violation of the Prompt Payment Act must also be

dismissed as there is no viable breach of contact claims; and, finally, it is facially

apparent from the Complaint that Plaintiffs’ proposed class is not ascertainable and,

therefore, should be dismissed.      Defendants also move to strike Plaintiffs’ class

allegations regarding the declaratory judgment claim are not appropriate because

Plaintiffs primarily seek individualized monetary damages.

      Plaintiffs respond that none of their claims are appropriate for dismissal. First,

Plaintiffs argue the Motion cannot be granted because how “market value” (in reference

to “actual cash value”) should be measured under the Policy is an issue the Court must

interpret. Plaintiffs also assert that “the amount of market value” of a particular

property is a fact question and, therefore, not appropriate for determination at the

motion to dismiss stage. Plaintiffs also argue at length that the Singleton opinion is not

applicable to this specific case and does not require dismissal of either breach of

contract claim.   However, if the Court determines Singleton does apply, Plaintiffs

concede Count III [breach of contract under Cost Approach] must be dismissed but

also contend that “Count II [breach of contract under Comparable Sales Approach]

cannot be dismissed” because Singleton clearly calls for the Comparable Sales Approach

to be used in calculating market value of vehicles. Pls. Resp. at 14-15. Plaintiffs assert

their Prompt Payment Act claim cannot be dismissed because their breach of contract




ORDER – PAGE 8
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21              Page 9 of 28 PageID 1180



claims survive dismissal. Finally, Plaintiffs contend that their class allegations should

not be dismissed at this stage.

       Defendants reply that Plaintiffs fail to address the absence of any Texas law or

other authority that requires Defendants to use either the Cost Approach or

Comparable Sales Approach (or any specific method at all) in calculating “market

value” with respect to “actual cash value”. Defendants argue again that Singleton is

applicable, noting that Plaintiffs failed to distinguish this binding decision. Defendants

also point out that Plaintiffs did not address Defendants’ Motion to Strike the Class

Allegations.

       A.      Breach of Contract Claims

       Plaintiffs allege alternative breach of contract claims.        Plaintiffs allege that

“Texas law requires the [actual cash value] of damaged property to be measured either

as ‘replacement cost less depreciation’ or based on ‘comparable sales’.” Compl. (Doc.

No. 45) at 2, ¶3; see also id. at 6, ¶31. Plaintiffs also repeatedly allege the Policy requires

that Defendants use one of the two methods. Compl. at 2, ¶¶5, 6; 7, ¶33; 8, ¶38; 17,

¶¶94, 97, 98; 18, ¶102; 20, ¶¶114, 118; 22, ¶129. In ”Count II”, Plaintiffs allege that

Defendants breached the Policy in failing to use the “Comparable Sales Approach”

when determining actual cash value in the event of a total loss vehicle. Alternatively,




ORDER – PAGE 9
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21           Page 10 of 28 PageID 1181



Plaintiffs allege in “Count III” that Defendants breached the Policy in failing to use the

“Cost Approach” when determining actual cash value in the event of a total loss vehicle.

      As previously stated in the Factual Background, the Policy limits Defendants’

liability to actual cash value (“ACV”) of the total-loss vehicle and this term is not

defined in the Policy. Plaintiffs acknowledge that Texas courts define ACV as “market

value” which “means the price a willing purchaser who was under no obligation to buy

paid to a willing owner who was under no obligation to sell.” Compl. at 6, ¶31; Pls.

Resp. (Doc. No. 47) at 12. Plaintiffs complain that the definition of “market value”

may describe what the term means but “tells us nothing about how to determine or

calculate the market value amount of a particular item.” Pls. Resp. at 2. To that point,

Plaintiffs allege that Texas law and the Policy requires Defendants calculate ACV of

the total-loss vehicles either as ‘replacement cost less depreciation’ or based on

‘comparable sales’.” See e.g., Compl. at 2, ¶¶3, 5, 6. Plaintiffs refer to “replacement

cost less depreciation”, which includes all fees and taxes attendant to replacing a vehicle

(e.g., sales tax and registration fees) as the “Cost Approach”. Compl. at 20, ¶114.

Plaintiffs use the term “Comparable Sales Approach” in reference to the method using

“comparable sales data from the State of Texas [which] shows the amount for which

comparable vehicles were sold as to each of Plaintiffs’ vehicles, in Plaintiffs’ respective




ORDER – PAGE 10
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21         Page 11 of 28 PageID 1182



counties of residence, in the month during which Plaintiffs’ respective total-loss

occurred.” Id. at 18, ¶104.

             1.     Singleton v. Elephant Insurance Company

      In Singleton, the insured-plaintiffs filed a putative class action against their

insurer, Elephant Insurance Company (“Elephant”), asserting claims for breach of their

insurance policies and violation of the Prompt Payment Act for failure to pay the

required taxes and fees to purchase a replacement vehicle (which is the replacement

cost less depreciation theory advanced by Plaintiffs in the case before this Court).

Singleton, 953 F.3d at 336. Similar to the Policy in the case at hand, the Singleton

policies limited Elephant’s liability to the “actual cash value of the stolen or damaged

property at the time of the [total] loss, reduced by the applicable deductible.” Id.

(internal quotations omitted).    The policies stated that the “actual cash value is

determined by the market value, age and condition of the auto . . . at the time the loss

occurs.” Id. The insured-plaintiffs were each involved in an accident and filed their

respective claims with Elephant, which determined the vehicles were a total loss and

paid them the adjusted vehicle value of the auto prior to the loss. Id. Elephant did

not, however, include any compensation for taxes and fees required by the state when

purchasing a replacement vehicle. Id. The insured-plaintiffs filed suit Elephant to

recover these taxes and fees. The district court granted Elephant’s motion to dismiss,




ORDER – PAGE 11
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21           Page 12 of 28 PageID 1183



finding the insured-plaintiffs were not entitled to replacement costs under Texas law

and, therefore, they failed to state a claim for breach of contract. Id. The court also

dismissed the Prompt Payment Act claim because there was no breach.

      The Fifth Circuit recognized that the Elephant policies did not define the term

“actual cash value”, stating only that “actual cash value is determined by the market

value, age, and condition” of the vehicle at the time of the loss. Id. at 338. Applying

Texas law, the Fifth Circuit construed the term ACV “according to its ‘ordinary and

generally accepted meaning.’” Id. The Fifth Circuit confirmed that “actual cash value”

in the context of automobile insurance is fair market value, which is defined pursuant

to well-established Texas law as “the price the property will bring when offered for sale

by one who desires to sell, but is not obliged to sell, and is bought by one who desires

to buy, but is under no necessity of buying.” Id. Affirming the district court’s dismissal,

the Fifth Circuit held that “[t]his definition plainly excludes taxes and fees that are

remitted to the state. That the state collects taxes and fees from the buyer is irrelevant

to the question of fair market value because those amounts are not part of the price

paid to the seller.” Id. The Fifth Circuit explicitly stated that they “decide as a matter

of law that such compensation [for the taxes and fees involved in replacing the insureds’

vehicles] was not required” and, accordingly, “there is no remaining fact issue on the

question of the market value of [the insureds’] vehicles.” Id. at 339.




ORDER – PAGE 12
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21           Page 13 of 28 PageID 1184



      The Court now turns to each breach of contract claim.

             2.     Cost Approach Method

      Under this theory, Plaintiffs allege that ACV is to be measured by the

replacement cost less depreciation, which includes all taxes and fees associated with

purchasing a replacement vehicle. Compl. at 6, ¶32; 7, ¶33; 20, ¶114. Plaintiffs allege

Defendants sometimes included additional amounts for some of these fees and taxes,

but not all, in the ACV amount paid to certain Plaintiffs, but not everyone. Id. at 11,

¶52; 20, ¶¶116–119. Plaintiffs allege that “Defendants’ failure to provide coverage for

the full ACV Sales Tax and/or full title, registration and inspection fees constitutes a

material breach of contract with Plaintiffs and every Class Member.” Id. at 22, ¶131.

      The Court finds this claim must be dismissed as there is no legal support for

Plaintiffs’ breach of contract claim based on Cost Approach under Texas law or the

Policy language. Plaintiffs fail to point the Court to any Texas statute, code, case law,

or other authority mandating this Cost Approach in the context of used vehicles, total-

loss vehicles, or car insurance. Likewise, Plaintiffs cite no provision or language in the

Policy providing for, let alone requiring, this method of measurement. In fact, Plaintiffs

admit that “nothing in the Policy sets forth any measure by which ACV will be

measured.” Pls. Resp. at 4. Accordingly, for these reasons, this claim fails as a matter

of law.




ORDER – PAGE 13
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21            Page 14 of 28 PageID 1185



       Moreover, applicable and binding Fifth Circuit law compels dismissal of this

claim as well. In Singleton (a case involving the same attorneys as the instant case), the

Fifth Circuit disposed of this exact breach of contract claim that Plaintiffs assert here,

that Defendants must compensate Plaintiffs for the taxes and fees associated with

replacing their vehicles. Singleton, 953 F.3d at 339. The Fifth Circuit cited a complete

lack of precedent under Texas law for requiring the use of this “replacement cost less

depreciation” method to calculate ACV in the car-insurance context and specifically

held that taxes and fees are plainly excluded from the definition of “fair market value”.

Singleton, 953 F.3d at 338, n. 3 & n. 4. The Fifth Circuit “decide[d] as a matter of law

that such compensation was not required[.]” Id. at 339.

       Plaintiffs attempt to distinguish Singleton from this case in arguing it is not

applicable. Plaintiffs point to the absence of an “applicable ‘Payment for Loss’ clause”

in the Elephant policies and also the policies’ statement that ACV “would be

determined by market value, age, and condition” of the vehicle. According to Plaintiffs,

for these reasons, “Singleton certainly is not binding, and Plaintiffs submit it is also not

applicable.” Pls. Resp. at 10. Neither of these reasons distinguishes Singleton from the

case before this Court such that it is not applicable. The Fifth Circuit’s holding is

directly on point with the theory presented in this breach of contract claim:

         This definition [of market value] plainly excludes taxes and fees that
         are remitted to the state. That the state collects taxes and fees from




ORDER – PAGE 14
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21            Page 15 of 28 PageID 1186



         the buyer is irrelevant to the question of fair market value because
         those amounts are not part of the price paid to the seller. . . . [T]he
         basis of the complaint is that Elephant does not compensate its
         policyholders for the taxes and fees involved in replacing their
         vehicles.   Because we decide as a matter of law that such
         compensation was not required, there is no remaining fact issue on
         the question of market value of [the insureds’] vehicles.

Singleton, 953 F.3d at 338–39.

       Pursuant to the clear language of Singleton, the Court must dismiss this breach

of contract claim as there is no basis in Texas law for this theory. Indeed, Plaintiffs

concede that this claim must be dismissed if the Court determines Singleton is

applicable.

       For these reasons, the Court finds that Plaintiffs cannot state a claim for breach

of contract under the Cost Approach (i.e., replacement cost less depreciation) upon

which relief can be granted, and this claim must be dismissed.

              3.     Comparable Sales Approach

       Plaintiffs assert an alternative claim for breach of contract under the Comparable

Sales Approach. Plaintiffs allege the Policy “promises payment for ACV . . . which

includes a base value that must be calculated based on Comparable Sales.” Compl. at

18, ¶102. Plaintiffs allege this method is required not only pursuant to the Policy itself,

but also under Texas law. See id. at 2, ¶¶3, 6; 6, ¶31; 7, ¶33. Plaintiffs allege Defendants

have “easy access” to “Comparable Sales data from the State of Texas [which] shows




ORDER – PAGE 15
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21          Page 16 of 28 PageID 1187



the amount for which comparable vehicles were sold as to each of Plaintiffs’ vehicles,

in Plaintiffs’ respective counties of residence, in the month during which Plaintiffs’

respective total-loss occurs.”    Id. at 18, ¶¶103–104.        Instead, Plaintiffs allege

Defendants use a “secretive and vague Total Loss Process” and this results in Plaintiffs

being underpaid on the ACV of their total-loss vehicles.        Id. at 7, ¶35.   Because

Defendants did not use this Comparable Sales Approach to calculate ACV as required

under the Policy and Texas law, Plaintiffs allege Defendants breached the Policy.

      In their Motion, Defendants argue that there is no basis in Texas law for

Plaintiffs’ alternative breach of contract claim and it fails as a matter of law.

Defendants also contend that the Fifth Circuit’s holding in Singleton applies to and

requires dismissal of this claim.   Finally, because the term ACV is unambiguous,

Defendants argue this claim fails because the Court cannot impose additional

requirements under the Policy or expand coverage beyond what the Policy provides.

Plaintiffs respond first that Singleton does not apply to this breach of contract claim,

but that if the Court determines it does, “Singleton calls for the [Comparable] Sales

Approach in the context of automobiles” and so “it mandates that Count II survive.”

Pls. Resp. at 14. Plaintiffs then argue that regardless of whether Singleton mandates

using this approach, the market value of Plaintiffs’ vehicles is a fact question which is

not appropriate for dismissal at this stage. Pls. Resp at15.




ORDER – PAGE 16
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21          Page 17 of 28 PageID 1188



      The Court turns first to whether this claim fails as a matter of law. As with the

Cost Approach claim, the Court finds there is no Texas law requiring that ACV be

calculated using Comparable Sales data in the context of used vehicles, nor does the

Policy require this method of calculation. In their Response, Plaintiffs do not refute

Defendants’ argument that no such authority exists and Plaintiffs fail to point the

Court to any Texas statute, code, case law, or other authority mandating the

Comparable Sales Approach be used in the context of car insurance (as opposed to the

real-estate context). In its own research, the Court found no Texas law setting forth

how insurers must calculate ACV or market value in this context outside the definition

of market value. See Singleton, 953 F.3d at 338 (market value defined as “the price

property will bring when offered for sale by one who desires to sell, but is not obliged

to sell, and is bought by one who desires to buy, but is under no necessity of buying.”)

(internal citations omitted). Therefore, this is not a viable claim under Texas law.

      Likewise, the Policy provides no support for this claim. Plaintiffs allege in their

Complaint that the Policy requires Defendants utilize the Comparable Sales Approach

(one of two alternative methods) in calculating ACV and “Defendants’ failure to utilize

[this method] breached the contract with Plaintiffs.”       Compl. at 19, ¶109.        Yet

Plaintiffs fail to cite any Policy language requiring the use of this method. In fact,

Plaintiffs admit in their Response that “nothing in the Policy sets forth any measure




ORDER – PAGE 17
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21          Page 18 of 28 PageID 1189



by which ACV will be measured.” Pls. Resp. at 4. Instead, Plaintiffs appear to shift

away from their allegations that the Policy “requires” the Comparable Sales Approach

to this method being “call[ed] for” in the Policy, being “(at least a reasonable) way” to

calculate ACV, and being the method to “more accurately measure[] the market value of

a used vehicle than [Defendants’] approach, whatever it is[.]” Pls. Resp. at 5, 12, 14

(emphasis added). This does not, however, save their claim because Plaintiffs pled the

Policy requires or mandates usage of the Comparable Sales Approach. See also Skidmore

Energy, Inc. v. KPMG LLP, Civ. Action No. 3:03-CV-2138-B, 2004 WL 3019097, at *5

(N.D. Tex. Dec. 28, 2004)(Boyle, J.) (plaintiff cannot assert new theory or amend claim

in response to motion to dismiss).      As the Fifth Circuit noted in Singleton, “what

controls is the text of the specific policy in question[.]” Singleton, 953 F.3d at 337 n.

2. This Policy contains no language supporting Plaintiffs’ breach of contract claim and,

therefore, it fails.

       Plaintiffs argue this claim cannot be dismissed because the Court must interpret

ACV, insisting the Policy is ambiguous because it is silent on how ACV is to be

calculated. Plaintiffs then suggest that Defendants’ failure to “restrict” or “foreclose”

the Comparable Sales Approach (or any other method for that matter) as the

measurement of ACV or market value cannot limit Plaintiffs, as the insureds, from

seeking to have market value measured under this particular method. Pls. Resp. at 13–




ORDER – PAGE 18
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21           Page 19 of 28 PageID 1190



14. This argument is purely untenable and bordering on the disingenuous. As in

Singleton, ACV is not defined in the Policy at issue and is, therefore, given its ordinary

and generally accepted meaning of “fair market value” (also referred to as “market

value”) and this is so in the car-insurance context. See Singleton, 953 F.3d at 337–38

(collecting cases).   Under Texas law, “fair market value” is defined as “the price the

property will bring when offered for sale by one who desires to sell, but is not obliged

to sell, and is bought by one who desires to buy, but is under no necessity of buying.”

Id. at 338.

       A genuine ambiguity “exists only if the contract language is susceptible to two

or more reasonable interpretations.” Schaefer, 124 S.W.3d at 157. That Plaintiffs

would choose or desire an interpretation requiring ACV be measured using the

Comparable Sales Approach does not create an ambiguity or fact question. See id.;

Performance Autoplex, 322 F.3d at 854. Furthermore, despite Plaintiffs’ suggestion to

the contrary, the Policy is not ambiguous because Defendants did not specifically

“restrict” or “foreclose” any method, including Comparable Sales, for measuring ACV

or market value. ACV can be given a definite legal meaning under well-established

Texas law, therefore it is unambiguous and construed as a matter of law. See Shaefer,

124 S.W.3d at 157; see also Singleton, 953 F.3d at 337–38. In giving ACV its plain

meaning, the Court must not assert “additional provisions into the contract.” Don’s




ORDER – PAGE 19
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21           Page 20 of 28 PageID 1191



Bldg. Supply, 267 S.W.3d at 23. For the Court to conclude the Comparable Sales

Approach is required in calculating ACV would certainly insert an additional

requirement into the Policy.

      The Court is very “mindful of other courts’ interpretations of policy language

that is identical or very similar to the policy language at issue,” and no Texas court (or

federal court sitting in diversity) has construed ACV or “market value” in the car

insurance context to require it be measured based upon comparable sales. See RSUI

Idem. Co., 466 S.W.3d at 118; see also Cooper Indus., 876 F.3d at 128 (“To determine

the ordinary meaning of a term not defined in the contract, [Texas] courts . . . consider

the term’s usage in other authorities, such as prior court decisions.”). The Court finds

that the generally accepted meaning of ACV or market value clearly does not include

that it is measured using Comparable Sales. Cf. Singleton, 953 F.3d at 338 (definition

of market value under Texas law “plainly excludes” replacement costs less

depreciation).

      Plaintiffs also contend this claim cannot be dismissed because Singleton

“mandate[es] usage of the [Comparable] Sales Approach in all circumstances”

including “in the context of automobiles”. Pls. Resp. at 14–15. Plaintiffs represent to

this Court that the issue before the Fifth Circuit was one of choosing the proper,

required method of determining market value in the context of vehicles—“the insurer




ORDER – PAGE 20
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21           Page 21 of 28 PageID 1192



[Elephant] utilized the [Comparable] Sales Approach to measuring [sic] market value,

while the insureds sought to use the Cost Approach.” Id. at 14. Claiming “[t]he import

of Singleton is clear,” Plaintiffs represent that because the insureds’ proposed method of

Cost Approach was rejected and they did not challenge the accuracy of Elephant’s

appraisal under the Comparable Sales Approach, the Fifth Circuit “calls for the

[Comparable] Sales Approach [to be used] in the context of automobiles.” Id. at 14.

      This is a mischaracterization of Singleton. The Fifth Circuit held “first, that each

of the policyholders was entitled to the fair market value of his pre-loss vehicle and,

second, that fair market value does not include the taxes and fees payable to purchase

a replacement vehicle.” Singleton, 953 F.3d at 336. The Fifth Circuit was not tasked

with deciding whether the Cost Approach or Comparable Sales Approach is required

in measuring “market value” of used vehicles. Plaintiffs take quoted language out of

context, then ascribe a conclusion which cannot be reconciled with the opinion when

read in its entirety. Indeed, the Fifth Circuit concludes as a matter of law that ACV

does not include compensation for taxes and fees associated with replacing a vehicle

(i.e., replacement costs less depreciation or “Cost Approach”). But Singleton cannot be

read to mandate the use of Comparable Sales Approach as the Fifth Circuit did not

address ACV or market value measured by the use of comparable sales. Plaintiffs’

representation to that effect is specious.




ORDER – PAGE 21
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21            Page 22 of 28 PageID 1193



       Finally, Plaintiffs contend that market value of a vehicle is always a fact question

and, therefore, dismissal of this claim at this stage is not appropriate. Pls. Resp. at 15.

This argument also fails because Plaintiffs cannot get past the initial hurdle of

sufficiently pleading their breach of contract claim. The Court has concluded that there

is no requirement under the Policy or Texas law that Defendants calculate ACV using

the Comparable Sales Approach; accordingly, there is no “fact issue on the question of

the market value of” Plaintiffs’ vehicles. See Singleton, 953 F.3 at 339.

       Plaintiffs allege that “Defendants breach[ed] the Policy by not utilizing

[Comparable Sales Approach] at all” in determining market value which is required by

Texas law and the Policy. Compl. at ¶33. Plaintiffs allege that “Texas law requires the

ACV of damaged property to be measured as either ‘replacement cost less depreciation’

or based on ‘comparable sales.’ In contravention of such requirement, however,

Defendants utilize neither method.” Id. at ¶3.         Plaintiffs further allege that they

suffered damages because of “Defendants’ utilization of a vague and hidden method

for guessing the base value of supposedly ‘comparable’ vehicles rather than utilizing

actual comparable sales which are listed and available from the State of Texas for every

single vehicle transaction in the state.” Id. at ¶6. Finally, “Defendants’ failure to utilize

the Comparable Sales Approach breached the contract with Plaintiffs . . . .” Id. at ¶109.

As pled by Plaintiffs, this breach of contract claim is not viable as a matter of law.




ORDER – PAGE 22
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21          Page 23 of 28 PageID 1194



There is no Policy language requiring Comparable Sales as the measurement of ACV

or market value, and neither does any Texas law mandate this method in calculating

ACV. Therefore, this claim must be dismissed.

      4.     Conclusion

      For the foregoing reasons, the Court concludes both of Plaintiffs’ breach of

contract claims must be dismissed for failure to plead a claim upon which relief can be

granted.

      C.     Prompt Payment Act Claim

      Plaintiffs allege Defendants violated the Prompt Payment Act in failing “to pay

for the losses and/or to follow statutory time guidelines for paying claims” under the

relevant sections of the Texas Insurance Code. An insurer is liable for damages under

the Prompt Payment Act only when the insured establishes the insurer is liable for the

claim and the specified time to pay that claim has passed. Barbara Techs. Corp. v. State

Farm Lloyds, 589 S.W.3d 806, 813 (Tex. 2019).          The Court has concluded that

Plaintiffs failed to state a claim for breach of contract as a matter of law and so those

claims must be dismissed under Rule 12(b)(6). Because Plaintiffs cannot establish the

predicate liability in order to recover damages under the Prompt Payment Act, this

claim must likewise be dismissed. See Tremago, L.P. v. Euler-Hermes Am. Credit Indem.

Co., 602 F. App’x 981, 983–84 (5th Cir. 2015).




ORDER – PAGE 23
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21            Page 24 of 28 PageID 1195



       D.     Declaratory Judgment Claim

       In their Motion, Defendants argue Plaintiffs’ claim for declaratory judgment

must be dismissed because the declaratory relief sought is duplicative of Plaintiffs’

breach of contract claims. Defendants also assert that the declaratory judgment claim

must be dismissed because Plaintiffs fail to allege a viable cause of action. Finally,

Defendants urge the Court to strike Plaintiffs’ class allegations as to the declaratory

relief. Plaintiffs respond that their declaratory judgment claim is not duplicative. They

also ask the Court to exercise its discretion in not dismissing this claim.

       In their claim for declaratory judgment, Plaintiffs allege they “face uncertainty

with regards to the rights and obligations created by the [Policy],” specifically as to

“whether the Policy at issue requires that ACV be measured according to the Cost

Approach or the Comparable Sales Approach.” Compl. at 17, ¶¶93-94. Plaintiffs allege

this “legal issue of contract interpretation” results in further uncertainty as to “the

damages (if any) available [Plaintiffs.]” Id. ¶95, 97. Plaintiffs allege there is “an actual

controversy of sufficient immediacy exists between the Parties as to whether ACV

should be measured under the Cost Approach or the Comparable Sales Approach.” Id.

at ¶99. In their Prayer for Relief, Plaintiffs request a Court order declaring that “in the

event of a total-loss, the Policy requires Defendants to pay the ACV of the total-loss




ORDER – PAGE 24
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21            Page 25 of 28 PageID 1196



vehicle and that ACV should be measured under the Cost Approach or the Comparable

Sales Approach as set forth [in the Complaint].” Id. at 23.

       The Declaratory Judgment Act provides that the court, “upon the filing of an

appropriate pleading, may declare the rights and other legal relations of any interested

party seeking such declaration, whether or not further relief is or could be sought.” 28

U.S.C. § 2201(a). The Supreme Court has “repeatedly characterized the Declaratory

Judgment Act as ‘an enabling Act, which confers a discretion on the courts rather than

an absolute right upon the litigant.’” Wilton v. Seven Falls Co., 515 U.S. 277, 287

(1995). The Declaratory Judgment Act does not create a substantive cause of action

as it is only procedural. See Lowe v. Ingalls Shipbuilding, A Div. of Litton Sys., Inc., 723

F.2d 1173, 1179 (5th Cir. 1984). It is the underlying cause of action that is actually

litigated in a declaratory judgment claim. Collin Cty., Tex. v. Homeowners Ass’n for Values

Essential to Neighborhoods, 915 F.2d 167, 171 (5th Cir. 1990). To be entitled to relief

under the Declaratory Judgment Act, the plaintiff must allege sufficient facts that there

exists “a substantial and continuing controversy between the two adverse parties.”

Bauer v. Texas, 341 F.3d 352, 358 (5th Cir. 2003). The district court enjoys broad

discretion in determining whether to decide a declaratory judgment action. See Torch,

Inc. v. LeBlanc, 947 F.2d 193, 194 (5th Cir. 1991).




ORDER – PAGE 25
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21           Page 26 of 28 PageID 1197



      The Court found that Plaintiffs failed to plausibly allege a claim for breach of

contract or violation of the Prompt Payment Act.           “Where all the substantive,

underlying claims have been dismissed, a claim for declaratory judgment cannot

survive.” Verde Minerals, LLC v. Koerner, Civ. Action No. 2:16-CV-199, 2019 WL

1429789, at *3 (S.D. Tex. March 29, 2019) (quoting Mann v. Bank of New York Mellon,

Civ. Action No. 4:12-CV-2618, 2013 WL 5231482, at *8 (S.D. Tex. Sept. 16, 2013)).

Accordingly, there are no facts that permit the inference of a current controversy

between Plaintiffs and Defendants. See Bauer, 341 F.3d at 358. Because each of their

substantive claims failed to state a cause of action upon which relief can be granted,

Plaintiffs have no underlying claim to which they can tether their claim for declaratory

judgment. See Basye v. Wells Fargo Bank, N.A., Civ. Action No. 3:12-CV-4098-K, 2013

WL 2110043, at *4 (N.D. Tex. May 16, 2013) (plaintiff’s failure to plausibly allege a

substantive claim upon which relief could be granted was fatal to her claim for

declaratory relief); Verde Minerals, 2019 WL 1429789, at *3 (claim for declaratory

judgment dismissed where plaintiff failed to state a claim for which relief could be

granted on its substantive claim of nonpayment of proceeds). The Court would also

decline to exercise its discretion to determine Plaintiffs’ claim for declaratory judgment

for the same aforementioned reasons. See Purdin v. Wells Fargo Bank, N.A., Civ. Action




ORDER – PAGE 26
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21           Page 27 of 28 PageID 1198



No. 3:15-CV-3956-D, 2016 WL 1161808, at *5 (N.D. Tex. March 23,

2016)(Fitzwater, J.). Therefore, Plaintiffs’ claim for declaratory judgment is dismissed.

       E.      Class Allegations

       In their Motion, Defendants ask the Court (1) to dismiss Plaintiffs’ class

allegation because it is facially apparent from the Complaint that the purported class

is not ascertainable and (2) to strike the class allegations as to the declaratory relief

claim because the primary relief sought is an individualized award of monetary damage.

Plaintiffs respond that it is premature to rule on the issue that the alleged class is not

ascertainable, especially where no discovery has taken place. Plaintiffs did not respond

to Defendants’ motion to strike. Because none of Plaintiffs’ claims survive Defendants’

Motion to Dismiss, the Court need not rule on Defendants’ Motion to Strike the Class

Allegations.

III.   Conclusion

       The Court finds that Plaintiffs have failed to state a claim for breach of contract

or violation of the Prompt Payment Act as a matter of law. Furthermore, the Court

concludes that Plaintiffs’ claim for declaratory judgment must be dismissed as there is

no viable substantive claim and, alternatively, the Court declines to exercise its




ORDER – PAGE 27
 Case 3:19-cv-01935-K Document 51 Filed 02/03/21         Page 28 of 28 PageID 1199



discretion to determine this claim. The Court, therefore, grants Defendants’ Motion

to Dismiss and all of Plaintiffs claims are hereby dismissed.

      SO ORDERED.

      Signed February 3rd, 2021.

                                        ______________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE




ORDER – PAGE 28
